Exhibit 10.1

 

MEMBERSHIP INTEREST EXCHANGE AGREEMENT

 

THIS MEMBERSHIP INTEREST EXCHANGE AGREEMENT (this "Agreement"), dated January 5,
2015, is made by and among: PHARMCO, LLC, a Florida limited liability company
("PharmCo"), CAREMED PHARMACY, LLC, a Florida limited liability company
("CareMed"), PROGRESSIVE CARE, INC., a Delaware corporation ("Progressive"),
PHARMCO ACQUISITION CORP. ("PAC"), J3L HOLDINGS, LLC, a Florida limited
liability company ("J3L"), PISA MANAGEMENT COMPANY, LLC ("PISA"), and MEL’S
INVESTMENT GROUP, INC ("MIG").

 

RECITALS

 

WHEREAS, Progressive and PAC own all of the outstanding membership interests of
PharmCo, as follows:

 

Progressive   99% PAC   1%

 

WHEREAS, J3Land MIG own all of the outstanding membership interests of CareMed,
as follows:

 

J3L   75% MIG   25%

 

WHEREAS, Progressive will acquire PAC's interest in PharmCo, such that
Progressive owns 100% of PharmCo, and, simultaneously therewith, Progressive
will exchange 49% of its interest in PharmCo with J3L, PISA and MIG, for an
aggregate 49% interest in CareMed, in accordance with the terms of the
Agreement, so that Progressive, J3L, PISA and MIG own all of the membership
interests in both PharmCo and CareMed, as follows:

 

PHARMCO  Progressive   51%    J3L   36.75%    PISA   4.9%    MIG   7.35%
CAREMED  Progressive   49%    J3L   38.25%    PISA   5.1%    MIG   7.65%

 



1

 

 

AGREEMENT

 

In consideration of the foregoing premises and the agreements, covenants,
representations and warranties set forth herein, the parties hereto agree as
follows:

 

1.     Exchange of Membership Interests.

 

(a)     Transfers at Closing. At the Closing (as defined below):

 

(i)     PAC will transfer, convey and deliver to Progressive a 1% membership
interest in PharmCo.

 

(ii)     Progressive will transfer, convey and deliver:

 

(A)     To J3L, a 36.75% membership interest in PharmCo;

 

(B)     To PISA, a 4.9% membership interest in PharmCo; and

 

(C)     To MIG, a 7.35% membership interest in PharmCo.

 

(iii)     J3L will transfer, convey and deliver to Progressive a 36.75%
membership interest in CareMed;

 

(iv)     PISA will transfer, convey and deliver to Progressive a 4.9% membership
interest in CareMed; and

 

(v)     MIG will transfer, convey and deliver to Progressive a 7.35% membership
interest in CareMed.

 

(b)     Resulting Ownership of Interests. Upon consummation of the transfer
referenced in paragraph 1(a) immediately above, the membership interests in
PharmCo and CareMed will be held as follows:

 

PHARMCO  Progressive   51%    J3L   36.75%    PISA   4.9%    MIG   7.35%
CAREMED  Progressive   49%    J3L   38.25%    PISA   5.1%    MIG   7.65%

 

2.     Closing.

 

(a)     Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated hereby (the "Closing") shall take
place on January 5, 2015 (the "Closing Date").

 

(b)     Deliveries at Closing. At the Closing, each of Progressive, PAC, J3L,
PISA and MIG shall deliver executed Assignments of Membership Interests in the
forms attached hereto as Exhibit A, and all of the parties hereto shall deliver
executed counterpart signature pages to the Amended and Restated Limited
Liability Company Operating Agreements for PharmCo and CareMed, in the forms
attached hereto as Exhibit B and Exhibit C.

 

2

 



 

3.     Representations and Warranties.

 

(a)     Representations and Warranties of Progressive. Progressive represents
and warrants to J3L, PISA and MIG as follows:

 

(i)     PharmCo is a limited liability company organized, validly existing and
in good standing under the laws of Florida;

 

(ii)     Upon the acquisition by Progressive of the 1% membership interest in
PharmCo held by PAC, Progressive will own 100% of the issued and outstanding
membership interests in PharmCo, free and clear of any and all liens, claims and
encumbrances.

 

(iii)     Progressive has full power and authority to execute, deliver and
perform this Agreement in accordance with its terms. This Agreement constitutes
a valid a binding obligation of Progressive in accordance with its terms.

 

(b)     Representations and Warranties of J3L, PISA and MIG. J3L, PISA, and MIG
jointly and severally represent and warrant to Progressive as follows:

 

(i)     CareMed is a limited liability company organized, validly existing and
in good standing under the laws of Florida;

 

(ii)     J3L owns 75%PISAand MIG owns 25% of the issued and outstanding
membership interests in CareMed, in each case, free and clear of any and all
liens, claims and encumbrances.

 

(iii)     Each of J3L, PISA and MIG has full power and authority to execute,
deliver and perform this Agreement in accordance with its terms. This Agreement
constitutes a valid and binding obligation of each of J3L, PISA and MIG in
accordance with its terms.

 

4.     Miscellaneous.

 

(a)     Entire Agreement, Recitals, Binding Effect. This Agreement, including
the Exhibits hereto, contains the entire agreement between the parties with
respect to the transactions contemplated herein, and supersedes all prior
negotiations or agreements with respect thereto, whether written or oral. The
recitals on the first page of this Agreement are true and correct, and are
incorporated into this Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties, their heirs, personal representatives, successors
and assigns.

 

(b)     Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Florida.

 

3

 



 

(c)     Assignability. The rights and obligations pursuant to this Agreement may
not be assigned without the express written consent of the other parties to this
Agreement.

 

(d)     Attorney’s Fees. In the event that any party hereto finds it necessary
to employ the services of an attorney to enforce any of their rights hereunder,
the prevailing party shall be entitled to recover from the other party all
reasonable costs thereof, including, but not limited to, attorneys’ fees and all
costs incurred as a result of such enforcement action and all appeals thereof.

 

(e)     Amendment. This Agreement may be amended only by a writing signed by all
the parties.

 

(f)     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed or duly caused the execution of
this Agreement as of the date first above written.

 

PROGRESSIVE CARE, INC. J3L HOLDINGS, LLC     By: /s/ Shital Parikh Mars By: /s/
Jose M. Garcia, Jr.         PHARMCO, LLC MEL’S INVESTMENT GROUP, INC.     By:
/s/ Shital Parikh Mars By: /s/ Llismel Cabrero           PISA MANAGEMENT
COMPANY, LLC       By: /s/ Jose M. Garcia, Sr.           CAREMED PHARMACY, LLC  
    By: /s/ Jose M. Garcia, Jr.



 

 

4



--------------------------------------------------------------------------------

